IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00351-CV

             IN THE INTEREST OF C.A. AND C.A., CHILDREN



                       From the County Court at Law No. 1
                              Brazos County, Texas
                       Trial Court No. 14-002766-CV-CCL1


                            ABATEMENT ORDER

       Appellee has filed a motion and supplemental motion for leave to check out the

sealed record in this appeal, stating that the record is necessary to complete his Appellee’s

Brief. The sealed record in this appeal includes the following:

             Clerk’s Record, 1 volume, filed December 14, 2016;

             Supplemental Clerk’s Record, 1 volume, filed February 13, 2017;

             Second Supplemental Clerk’s Record, 1 volume, filed April 19, 2017;

             Reporter’s Record, 9 volumes, filed May 3, 2017;

             Third Supplemental Clerk’s Record, 1 volume, filed June 21, 2017;

             Corrected Third Supplemental Clerk’s Record, 1 volume, filed June 23,
              2017;
               Supplemental Reporter’s Record, 1 volume, filed July 6, 2017; and

               Fourth Supplemental Clerk’s Record, 1 volume, filed July 14, 2017.

        An attorney representing Appellee in the trial court filed a motion to seal the

records in this case. The trial court obliged and signed an order sealing “all documents

… except those documents that are required by law to be recorded in the minutes of the

Court.” The order further stated, “The documents shall not be opened or released except

on appropriate court order.”

        Because we are not aware of the reason why Appellee requested or why the trial

court sealed the record, we are reluctant to modify the trial court’s sealing order.

Accordingly, this proceeding is abated so that Appellee may present his motion to the

trial court, which granted Appellee’s motion to seal the record, thus denying Appellee

access to that record. The trial court is ordered to hold a hearing on Appellee’s motion

within 14 days of the date of this Order. Supplemental clerk’s and reporter’s records

containing the trial court’s written or oral ruling on Appellee’s motion are due 7 days

after the date of the hearing.

                                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed August 2, 2017
Do not publish




In the Interest of C.A. and C.A., Children                                           Page 2